Birns and Evans, JJ.,
dissent in a memorandum by Evans, J., as follows: On May 2, 1975, police officers executed a search warrant at defendant’s apartment and found therein a large quantity of marihuana, small amounts of cocaine, opium and LSD and a substantial amount of cash. Defendant moved to controvert the warrant and suppress the evidence seized. The trial court denied the motion without a hearing and defendant thereafter entered a guilty plea of attempted criminal possession of a controlled substance in the fifth degree and was sentenced to a five-year term of probation. On appeal, this court determined the "no-knock” provisions in the search warrant were not justified and remanded the matter for a hearing to determine whether or not the search had, in fact, been carried out without resorting to "no-knock” techniques (59 AD2d 854). The pivotal issue now before this court is the validity of the trial court’s finding that the provisions of CPL 690.50 (subd 1) had been complied with substantially and the warrant properly executed. The section in question reads in pertinent part: "In executing a search warrant directing a search of premises * * * a police officer must * * *. give, or make reasonable effort to give, notice of his authority and purpose to an occupant thereof before entry and show him the warrant or a copy thereof upon request. If he is not thereafter admitted, he may forcibly enter such premises * * * and may use against any person resisting his entry or search thereof as much physical force, other than deadly physical force, as is necessary to execute the warrant”. A brief review of the facts is warranted since this matter necessarily turns thereon: A team of officers armed with a search warrant entered the premises in which defendant lived. Officer Unger in plainclothes knocked on defendant’s apartment door. Defendant, inside, responded with "who’s there?”; the officer asked "Larry?” and defendant responded "Yeah”, and the officer stated "I’d like to talk to you.” The door was opened three to five inches, with face-to-face between Officer Unger and defendant. Officer Unger placed his foot against the door, simultaneously saying "can I speak to you; can I come in?” and pushed at the door as Lieutenant Donnelly came to his side and also entered with him, pushing the defendant backward and announcing that they were police officers and had a search warrant. At this point other officers also entered and the search was conducted, during the course of which the search warrant was displayed to the defendant. Consideration must be given to defendant’s contention that entry into defendant’s apartment by the police before announcement of their authority and purpose, albeit momentarily, invalidates the search. We disagree. "The basic pur*628poses of the knock-and-announce rule in connection with the search of private premises are to protect the individual’s right to privacy and to reduce the possibility of harm to the police inherent in an unannounced entry.” (People v Di Bernardo, 89 Misc 2d 931, 933.) Although it may be conceded that this is a marginal case in that the police procedure failed to conform to the precise demands of the statute nonetheless, the actions of the police did not rise to the level of forced entry envisioned by the statute. Significantly, Officer Unger knocked on the door, and the door was opened by defendant whereupon the officers pushed into the apartment simultaneously announcing their authority and purpose. Although, not on all fours, People v Riddick (45 NY2d 300, 315) is instructive. In that case the Court of Appeals held the purpose of the notice requirement was accomplished when in response to the officer’s knock the defendant’s three-year-old son opened the door. Here the defendant himself opened the door, and as in Riddick (supra), on entering, the officers gave notice of their authority and purpose. The Court of Appeals in Riddick went on to say (p 315) that "What is determinative [emphasis added] is that the entry was peaceable. No forcible entry was necessary or effected and no prejudice resulted from the officers’ failure to give notice outside the open door.” We are inclined to agree with the dissenting opinion of Justices Clark and Burton in Miller v United States (357 US 301, 314) that "a requirement of prior notice of authority and purpose should not be given a 'grudging’ application. But by the same token it should not be reduced to an absurdity.” The judgment, Supreme Court, New York County entered September 1, 1976, convicting defendant on his plea of guilty to attempted criminal possession of a controlled substance, fifth degree, should be affirmed. Resettled order signed and filed.